         Case 1:14-cv-07417-RJS-KNF Document 31 Filed 11/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSUE VEGA,
                               Plaintiff,
         -v-
                                                             No. 14-cv-7417 (RJS)
TRINITY REALTY CORP. et al.,                                       ORDER
                               Defendants.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court previously ordered Defendants Trinity Realty Corporation and Phillip Phan to

file their motion to vacate the default judgments entered in this action by November 2, 2020.

(Doc. No. 30.) That deadline is extended to November 17, 2020. Accordingly, Plaintiff Josue

Vega shall file any opposition to that motion no later than December 1, 2020, and Defendants’

reply shall be filed no later than December 8, 2020. In addition, the parties’ memoranda of law

shall comply with the type face and length requirements set forth in Rule 2.B of the Court’s

Individual Rules and Practices.


SO ORDERED.
Dated:          November 3, 2020
                New York, New York

                                                   RICHARD J. SULLIVAN
                                                   UNITED STATES CIRCUIT JUDGE
                                                   Sitting by Designation
